DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 3, 5 – 11, 13 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite steps of inspecting a virtual object and determining if a volume is a volume of the object, which is a mental process.  It is noted that the recitation of generic computer components (e.g. processor, circuity) in a claim does not necessarily preclude that claim from reciting an abstract idea. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim(s) recites the additional limitations of processor, processing circuitry.  The processor, processing circuitry are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-

Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed towards "a machine readable medium”.  The specification does not define what the machine readable medium is.  Therefore giving the claims a broadest reasonable interpretation, the “machine readable medium” can include non-statutory forms of the medium like a signal per se.  

Applicant is suggested to replace “machine readable medium” with “non-transitory machine readable medium” in the claims.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 101 rejection above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. US 2008/0266293 (hereinafter Cohen) in view of Steingart et al. US 2012/0065755 (hereinafter Steingart).

Regarding claim 1, Cohen teaches: a method comprising:

inspecting, by the processor, a virtual object space enclosing the object from a plurality of discrete source points in a plane and, for each of a plurality of distances from each source point, determining if a polygon face is encountered, and if so, setting a counter based on whether the polygon face is oriented towards the source point or away from the source point (Fig. 2, [0030]-[0044], [0032] - - increase the count by one when the ray intersects a surface and the normal of the surface is pointing in the opposite direction of the ray); and
determining, based on a content of the counter, if a volume enclosed between two distances from a source point is a volume of the object (Fig. 2, [0033] - - consider the voxel is inside based on the count is positive).

But Cohen does not explicitly teach: an object to be generated in additive manufacturing.

However, Steingart teaches: an object to be generated in additive manufacturing ([0017] - - use a 3D printer to produce the object).

Cohen and Steingart are analogous art because they are from the same field of endeavor.  They all relate to 3D model of an object.

Cohen, and incorporating additive manufacturing, as taught by Steingart.  

One of ordinary skill in the art would have been motivated to do this modification in order to manufacture articles using 3D voxel based models and a rapid prototyping device, as suggested by Steingart ([0002]).

Regarding claim 2, the combination of Cohen and Steingart teaches all the limitations of the base claims as outlined above. 

Cohen further teaches: each source point and a spacing between two distances is related to an individually printable volume, the method further comprising associating each determination with an individually printable volume and storing the association ([0006] - - data for each voxel that indicates the voxel is either inside or outside; [0066] - - memory to store data).

Regarding claim 3, the combination of Cohen and Steingart teaches all the limitations of the base claims as outlined above. 

Steingart further teaches: generating control data to generate the object of the object using the individually printable volumes ([0017] - - use a 3D printer to produce the object).
Cohen and Steingart are combinable for the same rationale as set forth.

Regarding claim 4, the combination of Cohen and Steingart teaches all the limitations of the base claims as outlined above. 

Steingart further teaches: generating the object using the control data ([0017] - - use a 3D printer to produce the object).

Cohen and Steingart are combinable for the same rationale as set forth.

Regarding claim 5, the combination of Cohen and Steingart teaches all the limitations of the base claims as outlined above. 

Cohen further teaches: decrementing the counter when a face which is oriented towards the source point is encountered and incrementing the counter when a face which is oriented away from the source point is encountered ([0047] - - a surface normal in the opposite direction of the cast ray increases the count, while a surface normal in the same direction of the ray decreases the count).	

Regarding claim 6, the combination of Cohen and Steingart teaches all the limitations of the base claims as outlined above. 

Steingart further teaches determining if object property data exists in association with a location coinciding with a volume of the object and if so associating object property data with the volume and if not categorising the volume as an interior volume of the object. ([0015] - - each voxel has the property value (e.g. color) assigned to that voxel).

Cohen and Steingart are combinable for the same rationale as set forth.

Regarding claim 10, Cohen teaches: apparatus comprising processing circuitry, the processing circuitry comprising:
a voxel categorisation module to selectively categorise a plurality of voxels in a virtual build volume comprising an object as voxels of the object or voxels outside the object (Abstract, [0006] - - voxel is either inside or outside of the object);
a mesh model inspection module to inspect a plurality of parallel voxel columns through the virtual build volume comprising a mesh model of the object in a voxel-wise manner and to determine if a voxel within a column under inspection comprises a polygon face within the mesh model ([0016] - - polygon mesh; [0029] - - the processing starts with a row of voxels and marches across, and then moves to the next row of voxels, a row of voxels is a build volume; [0033] - - consider the voxel is inside); and
a counter, wherein the counter stores a value which is changed when a polygon face is contained within a voxel and wherein a change to the counter is based on whether the polygon face is oriented towards a source point of the inspection or away from the source point (Fig. 2, [0030]-[0044], [0032] - - increase the count by one when 
wherein the voxel categorisation module is to use the value of the counter at a location of a voxel to categorise the voxel (Fig. 2, [0033] - - consider the voxel is inside based on the count is positive).

But Cohen does not explicitly teach: an object to be generated in additive manufacturing.

However, Steingart teaches: an object to be generated in additive manufacturing ([0017] - - use a 3D printer to produce the object).

Cohen and Steingart are analogous art because they are from the same field of endeavor.  They all relate to 3D model of an object.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as taught by Cohen, and incorporating additive manufacturing, as taught by Steingart.  

One of ordinary skill in the art would have been motivated to do this modification in order to manufacture articles using 3D voxel based models and a rapid prototyping device, as suggested by Steingart ([0002]).

Regarding claim 11, the combination of Cohen and Steingart teaches all the limitations of the base claims as outlined above. 

Steingart further teaches: a control data module to generate control data to generate the object ([0017] - - use a 3D printer to produce the object).

Cohen and Steingart are combinable for the same rationale as set forth.

Regarding claim 12, the combination of Cohen and Steingart teaches all the limitations of the base claims as outlined above. 

Steingart further teaches: object generation apparatus to generate the object in a plurality of layers according to the control data ([0017] - - use a 3D printer to produce the object).

Cohen and Steingart are combinable for the same rationale as set forth.

Regarding claim 13, the combination of Cohen and Steingart teaches all the limitations of the base claims as outlined above. 

Steingart further teaches: a texture mapping module to assign a property value to a surface voxel of the object. ([0015] - - assign each voxel a value corresponding to that 

Cohen and Steingart are combinable for the same rationale as set forth.

Regarding claim 14, Cohen teaches: a machine readable medium comprising instructions which when executed by a processor cause the processor to:
categorise a plurality of printable volumes within an object from object model data representing the object as a plurality of polygons ([0016] - - polygon mesh), wherein said categorising comprises:
inspecting a region enclosing the object from a plurality of discrete source points in a plane, each inspection corresponding to a column of printable volumes and, for each of the printable volumes, determining if a polygon face is encountered within the printable volume, and if so, setting a counter based on whether the polygon face is oriented towards the source point of the inspection or away from the source point (Fig. 2, [0030]-[0044], [0032] - - increase the count by one when the ray intersects a surface and the normal of the surface is pointing in the opposite direction of the ray; [0029] - - the processing starts with a row of voxels and marches across, and then moves to the next row of voxels, a row of voxels is a build volume;); and
determining, based on a content of the counter, if a printable volume is a volume of the object (Fig. 2, [0033] - - consider the voxel is inside based on the count is positive).

Cohen does not explicitly teach: an object to be generated in additive manufacturing.

However, Steingart teaches: an object to be generated in additive manufacturing ([0017] - - use a 3D printer to produce the object).

Cohen and Steingart are analogous art because they are from the same field of endeavor.  They all relate to 3D model of an object.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by Cohen, and incorporating additive manufacturing, as taught by Steingart.  

One of ordinary skill in the art would have been motivated to do this modification in order to manufacture articles using 3D voxel based models and a rapid prototyping device, as suggested by Steingart ([0002]).

Regarding claim 15, the combination of Cohen and Steingart teaches all the limitations of the base claims as outlined above. 

Steingart further teaches: generate control instructions to generate an object using the categorised printable volumes ([0017] - - use a 3D printer to produce the object).

Cohen and Steingart are combinable for the same rationale as set forth.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. US 2008/0266293 (hereinafter Cohen) in view of Steingart et al. US 2012/0065755 (hereinafter Steingart) and further in view of Anderson US 2016/0049001 (hereinafter Anderson).

Regarding claim 7, the combination of Cohen and Steingart teaches all the limitations of the base claims as outlined above. 

Cohen further teaches: setting the counter based on whether polygon faces which meet at the polygon vertex are oriented towards the source point or away from the source point (Fig. 2, [0030]-[0044], [0032] - - increase the count by one when the ray intersects a surface and the normal of the surface is pointing in the opposite direction of the ray).

But the combination of Cohen and Steingart does not explicitly teach: determining if a polygon vertex is encountered.
 
However, Anderson teaches: determining if a polygon vertex is encountered ([0023] - - polygon vertex).

Cohen, Steingart and Anderson are analogous art because they are from the same field of endeavor.  They all relate to 3D model of an object.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Cohen and Steingart, and incorporating determining if a polygon vertex is encountered, as taught by Anderson.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve 3D model generation, as suggested by Anderson ([0004]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YUHUI R PAN/Primary Examiner, Art Unit 2116